Opinion by
Dallinger, J.
In accordance with stipulation of counsel and on the authority of Dow v. United States (21 C. C. P. A. 282, T. D. 46816) and Rice v. United States (T. D. 49373) trays, boxes, atomizers, jars, vases, and bottles chiefly used on the table or in the household for utilitarian purposes, or hollow ware, were held dutiable at 40 percent under paragraph 339. Toilet sets similar to those the subject of Abstract 8950 were held dutiable separately, the brushes at 45 percent under paragraph 1407 and the mirrors at 50 percent under paragraph 230.